Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the amendment filed on 08/13/21, claim 1 has been amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12 and 21-22 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hoyer et al (US 3,948,213).
As to claim 1, Hoyer et al discloses (see Fig 1) a substrate coating apparatus comprising: a source of a washcoat (means for introducing treating fluid streams, see Fig 1 and column 7, lines 12-18); a washcoat showerhead comprising a showerhead plate (head 3 with distribution zone 19) having a plurality of nozzle apertures (perforated portions 20) for discharging the washcoat towards a face of a substrate (element 11) located below the washcoat showerhead; a conduit (32) fluidly connecting the source of the washcoat to the washcoat showerhead for supplying washcoat to the washcoat showerhead; and a partition ring (26) located between the washcoat showerhead and the face of the substrate; wherein the partition ring (26) is dimensioned to be smaller 
As to claim 2, in Hoyer et al the substrate coating apparatus is capable of bringing the partition ring into contact with the face of the substrate such that the partition ring is centrally located on the face of the substrate.
Regarding claim 3, in Hoyer et al (See column 7, lines 7-12) the partition ring is mobile (movable into the movable wall chamber) in a direction along a longitudinal axis of the substrate such that a face-to-face contact between the partition ring and the face of the substrate may be maintained during movement of the substrate along the longitudinal axis.
As to claims 4-6, Hoyer et al a guide mechanism (plug 29 and O-ring 30) for maintaining alignment of the partition ring, wherein the guide mechanism comprises a plurality of guide pins and a guide ring that extend transverse to a longitudinal axis of the partition ring and are configured to contact an exterior surface of the partition ring at spaced locations around a circumference of the partition ring.
Regarding claim 7, in Hoyer et al (see Fig 1) the partition ring is capable of being sized relative to the face of the substrate such that the width of the peripheral region is 5 
As to claim 8, in Hoyer et al (see Fig 1) the showerhead plate (19) overhangs in use both the central region and at least a part of the peripheral region of the face of the substrate (11).
Regarding claim 9, in Hoyer et al the showerhead plate diameter is capable of being equal to or greater than a diameter of the substrate.
As to claim 10, Hoyer et al discloses (see Fig 1) a collecting collar (14) that is locatable around the face of the substrate to collect and channel washcoat towards the peripheral region.
Regarding claim 12, in Hoyer et al the showerhead plate (19) comprises no nozzle apertures (20) in an annulus above the location of the partition ring (26).
As to claims 21-22, Hoyer et al discloses (see column 1, lines 24-32 and Fig 1) a substrate (honeycomb type element), wherein the substrate capable of comprises a peripheral zone extending along the longitudinal length of the substrate, wherein the peripheral zone capable of having an enhanced strength relative to a central zone of the substrate by virtue of an increased wall thickness in the peripheral zone compared to the central zone.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hoyer et al (US 3,948,213) in view of Liang et al (US 2016/0369395A1).
Hoyer et al lacks specifically teaching plurality of nozzles apertures of the showerhead plate arranged in concentric circular arrays. However, plurality of nozzles apertures of the showerhead plate arranged in concentric circular arrays is taught in Liang et al (see Fig 1A and 1B). It would have been obvious to one of ordinary skill in the art to include nozzles arranged in circular arrays in Hoyer et al to distribute the fluid in every directions of the surface of the substrate.

Allowable Subject Matter
Claims 13-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the subject matter of claims 13-20 is allowable for the same reasons described in the action sent on 04/13/21.

Response to Arguments
Applicant's arguments filed 8/13/21 have been fully considered but they are not persuasive.
Applicants argue (see Remarks on page 9) that “in Hoyer there is no disclosure that the flexible seal 26 comprises apertures or impermeable to fluid. Rather the contrary is taught because the purpose of the seal is to “preclude a downward flow of treating fluid streams around the outside wall of the element and within the annular space between the outside wail of the element and the inside wall of the chamber (column 4, lines 1-13)”.  Examiner respectfully disagrees with this argument because as described on column 6, lines 53-65, Hoyer et al also teaches “Specifically, the flexible seal member 26…in the event that screens or other perforate container means would be utilized to hold a batch of pills or pellet-form catalyst support members in a position indicated by the dashed lines 11, in a manner similar to the positioning of a rigid skeletal member or honeycomb element, then flexible seal member 26 may have a somewhat different configuration, … to better accommodate fluid stream flow into and around the subdivided catalyst support elements”.  As such, Hoyer et al teaches different configuration with perforate means to provide fluid stream flow of treating fluid streams around and into the wall of the element.  For at least the reasons described here, the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/